FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                   February 13, 2012
                     UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
                                  TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,
                                                         No. 11-3312
    v.                                          (D.C. Nos. 5:11-CV-04065-SAC
                                                   & 5:04-CR-40001-SAC-2)
    FELIPE BEDOLLA-IZAZAGA,                                (D. Kan.)

                Defendant-Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, MURPHY, and HARTZ, Circuit Judges.



         Felipe Bedolla-Izazaga, a federal prisoner proceeding pro se, seeks to

appeal the district court’s dismissal of his most recent 28 U.S.C. § 2255 motion as

an unauthorized second or successive § 2255 motion. See 28 U.S.C. § 2255(h)

(placing restrictions on second or successive § 2255 motions and requiring circuit

court authorization to proceed in district court). We deny a certificate of

appealability (COA) and dismiss this proceeding.




*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The court sentenced Mr. Bedolla-Izazaga to 360 months of imprisonment

for drug-related offenses. He did not appeal, but since has sought relief from his

convictions in several filings: a § 2255 motion, which the district court denied;

a motion seeking reconsideration of the denial of the § 2255 motion, which the

district court transferred to this court as requiring authorization under § 2255(h),

see In re Bedolla-Izazaga, No. 10-3094 (10th Cir. June 17, 2010) (unpublished

order denying remand and authorization to proceed in district court); and a motion

for a writ of audita querela, which the district court denied and this court

affirmed, Bedolla-Izazaga v. United States, 413 F. App’x 20, 21 (10th Cir. 2011).

      Mr. Bedolla-Izazaga most recently filed a new § 2255 motion, in which he

asserted that his counsel was ineffective for failing to file a notice of appeal, the

government improperly divided a single offense into multiple charges, the

government failed to show that the substance in question was

D-methamphetamine rather than L-methamphetamine, and the jury instructions

relieved the government of its burden of proof. The district court held that the

new motion was attempting to assert unauthorized second or successive § 2255

claims and dismissed it for lack of jurisdiction, see In re Cline, 531 F.3d 1249,

1251 (10th Cir. 2008) (per curiam).

      Mr. Bedolla-Izazaga now requests a COA from this court. See United

States v. Harper, 545 F.3d 1230, 1233 (10th Cir. 2008). To obtain one, he must

show both “that jurists of reason would find it debatable whether the petition

                                          -2-
states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      The new § 2255 motion undoubtedly seeks to challenge

Mr. Bedolla-Izazaga’s convictions. Because he already has pursued relief from

his convictions under § 2255, his new § 2255 motion is second or successive and

subject to the restrictions of § 2255(h). Therefore, he was required to obtain this

court’s authorization to file his new § 2255 motion. In the absence of such

authorization, the district court did not err in dismissing the motion for lack of

jurisdiction. See Cline, 531 F.3d at 1251. No reasonable jurist would find any of

these matters debatable.

      A COA is DENIED and this matter is DISMISSED. We also DENY

Mr. Bedolla-Izazaga’s motion to proceed on appeal without prepayment of costs

or fees. The district court and this court have both explained to

Mr. Bedolla-Izazaga that second or successive § 2255 motions are allowed only in

very limited circumstances that are spelled out in § 2255(h). His new § 2255

motion indisputably seeks to challenge his criminal convictions and was filed

without this court’s authorization. On appeal, rather than addressing why the

district court might have erred in dismissing his motion as an unauthorized second

or successive § 2255 motion, Mr. Bedolla-Izazaga reargues the merits of his

underlying claims of error and seeks vacatur of his convictions. In short, he has

                                          -3-
failed to advance “a reasoned, nonfrivolous argument on the law and facts in

support of the issues raised” in this proceeding. DeBardeleben v. Quinlan,

937 F.2d 502, 505 (10th Cir. 1991).


                                             Entered for the Court,




                                             ELISABETH A. SHUMAKER, Clerk




                                       -4-